Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s request for reconsideration filed on 06/02/2021 has been entered.
Claims 1-8 have been examined.
Response to Arguments
Applicant’s arguments, filed on 06/02/2021, with respect to claims have been fully considered and are persuasive.  The claims rejections under 35 U.S.C. 103 of 03/26/2021 have been withdrawn. 
Claim Objections
Claims 1-4 are objected to because of the following informalities:
In line 12 of claim 1, “the first memory to be virtualized” is being recited. Examiner interprets “to be virtualized” as “may or may not be virtualized in the future.” As per para. [0019] of the specification, “RAM 1231 is virtualized as part of CPU memory 1241…” One way to amend the claim is to use “is” to replace “to be.”

In line 14 of claim 1, “the CPU can also use” is being recited. Examiner interprets “can also use” as “be able to and maybe or maybe not use.” One way of amending the claim is to remove “can also” and the claim recited as “the CPU uses.”

Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.



Claims 5-8 are objected to because of the following informalities:  
In lines 13-14 of claim 5, “the first memory to be virtualized” is being recited. Examiner interprets “to be virtualized” as “may or may not be virtualized in the future.” As per para. [0019] of the specification, “RAM 1231 is virtualized as part of CPU memory 1241.” One way to amend the claim is to use “is” to replace “to be.”

In line 14 of claim 5, “the CPU can also use” is being recited. Examiner interprets “can also use” as “be able to and maybe or maybe not use.” One way of amending the claim is to remove “can also” and the claim recited as “the CPU uses.”


Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Examiner’s Note:
The examiner could not contact the applicant’s representative by telephone for an examiner’s amendment to the claims to overcome claim objections. The examiner left several voice mail messages.


Conclusion
This application is in condition for allowance except for the following formal matters: 
See Claim Objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111         
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111